Citation Nr: 1036133	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-30 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, North 
Carolina


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from October 1979 to August 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 administrative decision of the 
Salisbury, North Carolina, Department of Veterans Affairs (VA) 
Medical Center (MC). 

The appeal is REMANDED to the MC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following the issuance of the October 2007 Summary of Evidence 
and Adjudicative Action Taken, the Veteran submitted new 
statements regarding his claim for clothing allowance that has 
not been considered by the MC.  Specifically, the Veteran stated 
in his substantive appeal that he had been wearing a hinged knee 
brace for the past 8 to 10 years that had been wearing out and 
tearing his clothing.  That fact does not appear to have been 
considered the in action on appeal. 

In addition, the Board finds that an opinion from the Chief 
Medical Director or designee is necessary in this case.  Clothing 
allowance is payable to a Veteran who has a service- connected 
disability if: (1) A VA examination or hospital or examination 
report from a facility specified in § 3.326(c) discloses that the 
Veteran wears or uses certain prosthetic or orthopedic appliances 
which tend to wear or tear clothing because of such disability 
and such disability is the loss or loss of use of a hand or foot 
compensable at a rate specified in §3.350(a), (b), (c), (d), or 
(f); or (2) The Chief Medical Director or designee certifies that 
because of such disability a prosthetic or orthopedic appliance 
is worn or used which tends to wear or tear the Veteran's 
clothing, or that because of the use of a physician-prescribed 
medication for a skin condition which is due to the service-
connected disability irreparable damage is done to the Veteran's 
outer garments.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.810(a).  

The Veteran maintains that his clothing is damaged by a hinged 
brace he uses for his leg disability.  Treatment records indicate 
that he was issued a knee orthotic and a cane.  However, the 
record does not reflect any comment from the Chief Medical 
Director or designee regarding whether any prosthetic or 
orthopedic appliance is worn or used that tends to wear or tear 
the Veteran's clothing.  Thus, the claim must be remanded to 
obtain an opinion from the Chief Medical Director or designee.  
The Board points out that an opinion is needed regarding the 
Veteran's use of a knee orthotic.

Finally, the Veteran should be provided proper notice of the 
evidence necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notification for 
his claim for entitlement to an annual 
clothing allowance.

2.  Arrange for the Veteran's file to be 
reviewed by the Chief Medical Director or 
designee to determine if either knee 
orthotic tends to wear or tear the Veteran's 
clothing.

3.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


